DNvis, J.,
delivered the opinion of the court:
Plaintiff, while consul at Amoy, collected fees to a large amount for certifying invoices of goods not dutiable in the United States, and the fees so collected by him he turned into the Treasury, and now seeks to recover back. The case of Mosby v. The United States is authority for such a recovery were the facts proved. Plaintiff!, however, has only been able to show that “the vast majority” of invoices certified by him was for non-dutiable goods, admitting that some (how many is uncertain) of the invoices were for dutiable goods. The court is, therefore, left in uncertainty as to the sum which should be awarded plaintiff, and must dismiss this branch of the claim.
Plaintiff also seeks to recover the amount of certain fees collected by him and turned into the Treasury for shipping and discharging seamen on foreign-built vessels carrying the flag of the United States. Upon the authority of Mosby v. The United States this claim is allowed.
Judgment for plaintiff in the sum of $324.84.